           Case 5:16-cv-03260-BLF Document 495 Filed 04/15/19 Page 1 of 1




                      TES DISTR
                    TA         ICT
       D           S




                                                                    CO
     TE




                                                                      UR
  UNI



                               NOTICE




                                                                        T
  N O RT




                                                                            A
                                                                            RNI
                   This document has been removed
                         by order of the court.



                                                                      FO
    HE




              N                                                   LI
        R




                    DI                                          C A
                           STR              O F
                                       IC T

For more information, please see the entire docket sheet,
    or contact the clerk's office, or consult chambers.
